DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §102
2.	Applicant's arguments, see Remarks pp. 9 -10, filed September 20th 2021, with
respect to the rejections of claims 1, 2, 8 – 10,  16 - 18 under 35 U.S.C. §102 have been fully considered but they are not persuasive.
Applicant argues that neither the similarity between the query q-a pair and the supporting set q-a pair nor the feature used to represent a q-a pair could be interpreted as a similarity between an answer included in the q-a pair and authoritative data in the authoritative data set. Thus, the Office Action has not established that Wang disclose the combination of "a question answer pair comprising: a question, and a to-be-verified answer corresponding to the question" and "a similarity between the to-be-verified answer and authoritative data in the authoritative data set" (emphasis added by applicant).

Examiner respectfully disagrees.
Wang in paragraph [0031] teaches “when it is desired to locate a

Further Wang teaches in paragraph [0031] “The supporting set, along with the 
learned link prediction model, is used for scoring and ranking each q-a pair, and the topranked q-a pair gives the best answer.” Herein, this “best answer” which is included  in the “top ranked q-a pairs” and from the teaching above the “top ranked q-a pairs” are from the corpus of the “supporting set of positive q-a pairs” selected from the “knowledge base.”
	Finally in paragraph [0044] Wang teaches “it is possible to compute
the similarity of each query q-a pair to each of the supporting set q-a pairs” and then sum up the similarities as the score. The candidate q-a pair having the highest score is presumed to contain the best answer and it is this candidate q-a pair in paragraph [0053] wherein the similarity of each query candidate q-a pair 520 is computed for each of the supporting set q-a pairs 650-1 through 650-n having encoded features 654. The “candidate q-a pairs” corresponds to applicant’s “to-be-verified answer” and as stated 
Thus Wang teaches “a question answer pair comprising: a question, and a to-be-verified answer corresponding to the question" and "a similarity between the to-be-verified answer and authoritative data in the authoritative data set.”
Dependent claims 1 – 6, 8 – 14 and 16 – 20 inherit the same analysis and are rejected accordingly.

Claim Rejection – 35 U.S.C. 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	
s 1, 2, 8 – 10,  16 - 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al., (United States Patent Publication Number 20100191686) hereinafter Wang.
Regarding claim 1 Wang teaches a  method for verifying community question answer data, (ABS. determination of answer quality) (Fig. 4 locating a high-quality answer for a question [0011] see also [0038 the method comprising: acquiring a community question answer data set, (Fig. 2, (212) create question answer (Q-A) knowledge base [0033]) and generating a plurality of question answer pairs based on the community question answer data set, (the selected query q-a thread is examined to generate candidate q-a pairs from the question Q 440 and the answers  A1  … Am that were provided in the q-a thread. [0042]) a question answer pair (Fig. 2, (201) question answer pair (Q-A pairs) [0032])  comprising: a question, and a to-be-verified answer corresponding to the question;  (Fig. 2, (220) receive new question and one or more answers A1  … Am [0009]) generating an authoritative data set  (supporting set S(q,a) [0044])  based on data (CQA dataset [0024])    stored in at least one confidence source site;  (CQA site [0028]) and performing an authority verification (Fig. 2, (202) link prediction model is carried out, and an online stage 202, during which the link prediction model is applied or used for determining a high-quality or best answer
to a question-answer thread [0030])    on the to-be-verified answer, (for which the best answer has not yet been determined [0030]) based on a score of a similarity (When between the to-be-verified answer (for which the best answer has not yet been determined. [0030])  and authoritative data in the authoritative data set (supporting set S(q,a) [0044]) in at least one dimension (the similarity on the corresponding dimension is assumed to be "1 "; while if the value of the feature of the q-a candidate pair 520 is below the corresponding threshold value, the similarity on that dimension is "0”  [0052])
	Claims 9 and 17 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Wang teaches the method according to claim 1.
Wang further teaches wherein the performing an authority verification (link prediction model is carried out [0030]) on the to-be-verified answer (best answer not yet been determined. [0030]) based on a score of a similarity (similarity score with a threshold "1" and below the threshold "0" [0044]) between the to-be-verified answer (best answer not yet been determined. [0030]) and authoritative data in the authoritative data set (supporting set S(q,a) [0044]) in at least one dimension, (corresponding dimension is assumed to be “1”[0052]) comprises: searching the to-be-verified answer (Fig. 4 locating a high-quality answer for a question [0011]) in the authoritative data set, (supporting set S(q,a) [0044]) and screening out a set number of target authoritative data satisfying a correlation condition; (When examining each query q-a candidate pair, if the feature is above the threshold, the similarity
is assumed to be "1" and below the threshold "0". [0044]) calculating, in at least one target dimension, a score of a similarity between the to-be-verified answer (Then, the
values of the 1s and 0s are summed up as the score for each candidate q-a pair from the q-a thread. The candidate q-a pair having the highest score is presumed to contain the best answer. [0044]) and each piece of the target authoritative data respectively; (supporting set S(q,a) [0044]) and performing the authority verification  (Fig. 2, (202) link prediction model is carried out, and an online stage 202, during which the link prediction model is applied or used for determining a high-quality or best answer
to a question-answer thread [0030])  on the to-be-verified answer  (best answer not yet been determined. [0030]) based on the similarity scores of similarity (candidate q-a pairs are ranked in an order according to their scores. The top-ranked q-a pair is assumed to have the best answer for answering the selected query question. [0031])
	Claims 10 and 18 correspond to claim 2 and are rejected accordingly.

Regarding claim 8 Wang teaches the method according to claim 1.
Wang further teaches wherein the generating an authoritative data set (Fig. 2, (212) create question answer (Q-A) knowledge base [0033]) based on data stored in at least one confidence source site, (Fig. 2, (210) Q-A pairs at CQA site [0028]) comprises: selecting at least one confidence source site, (ABS., CQA site identified) (determine high-quality or "best" answers in a CQA environment. [0019]) acquiring site data of each confidence source site for data cleaning and structured analysis, (Fig. 2, (210) Extract Q-A pairs from CQA sites [0032]) to generate the authoritative data set (supporting set S(q,a) [0044])
	Claim 16 corresponds to claim 8 and is rejected accordingly.

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
s 3, 4, 6, 11, 12, 14, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20100191686) hereinafter Wang, in view of Qi Dong et al., (United States Patent Publication Number 20170186070) hereinafter Dong.
Regarding claim 3 Wang teaches the method according to claim 2.
Wang does not fully disclose  wherein the target dimension comprises: a keyword dimension, a sentence dimension or a semantic dimension.
Dong teaches wherein the target dimension (target dimension [0057]) comprises: a keyword dimension, a sentence dimension or a semantic dimension (semantic analysis performed in the predetermined dimension [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Dong whereby   wherein the target dimension comprises: a keyword dimension, a sentence dimension or a semantic dimension. By doing so if a
 text for describing the attribute value in a configured title is spaced apart from other contents in the title by a separator such as space, a search can be performed starting from the keyword towards the beginning of the title, until a separator appears, where the part between the separator and the keyword (including the keyword) can be determined as the target text expressing the specific attribute value in the
predetermined dimension. Dong [0056]


Regarding claim 4 Wang in view of Dong teaches the method according to claim 3.
Wang as modified further teaches  a score of a similarity; (similarity score with a threshold "1" and below the threshold "0" [0044]) between the to-be-verified answer(best answer not yet been determined. [0030]) and each piece of the target authoritative data (supporting set S(q,a) [0044]) comprised in the to-be-verified answer (best answer not yet been determined. [0030]) comprised in the each piece of the target authoritative data respectively (supporting set S(q,a) [0044]) the score of the similarity (similarity score with a threshold "1" and below the threshold "0" [0044]) between the to-be-verified answer (best answer not yet been determined. [0030]) and the each piece of the target authoritative data (supporting set S(q,a) [0044])
Wang does not fully disclose wherein calculating, in the keyword dimension, comprises: acquiring a first keyword set and a second keyword set; acquiring a number of keywords in the first keyword set hitting the second keyword sets; and calculating, in the keyword dimension, based on the number of the keywords and a total number of keywords comprised in the second keyword sets
Dong teaches wherein calculating, in the keyword dimension, (keyword dimension [0056])  comprises: acquiring a first keyword set (TABLE 1 item group 1  and a second keyword set; (TABLE 1 item group 2 [0059]) acquiring a number of keywords in the first keyword set (TABLE 3 Identifier and target text of item -> (item 1, original flavor , (R1, G1, B1)), (the item 2, smoked red pepper flavor, (R2, G2, B2)) [0063]) hitting the second keyword sets; (TABLE 3 Identifier and target text of item -> (item 3, 250 g x 1 pack, (R3, G3, B3)), (item 4, 250 g x 5 packs, (R4, G4, B4)) [0063]) and calculating, in the keyword dimension, (keyword dimension [0056]) based on the number of the keywords (R, G, and B represent the values of red, green, and
blue color components, respectively. [0064]) and a total number of keywords comprised in the second keyword sets (TABLE 3 (item 3, 250 g x 1 pack, (R3, G3, B3)), (item 4, 250 g x 5 packs, (R4, G4, B4)) [0063])   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Dong wherein calculating, in the keyword dimension, comprises: acquiring a first keyword set and a second keyword set; acquiring a number of keywords in the first keyword set hitting the second keyword sets; and calculating, in the keyword dimension, based on the number of the keywords and a total number of keywords comprised in the second keyword sets By doing so a predetermined keyword may be first used to make a determination. For example, because the predetermined dimension may be a perceptual attribute dimension other than a color attribute or may be a 
Claims 12 and 20 correspond to claim 4 and are rejected accordingly.
Regarding claim 6 Wang in view of Dong teaches the method according to claim 3.
Wang as modified further teaches wherein a score of a similarity (candidate q-a pair Q/A1 is determined to have an AR score of0.124, q-a pair Q/A2 is determined to have an AR score of0.720, q-a pair Q/A3 is determined to have an AR score of0.271, and q-a pair Q/Am is determined to have an AR score of0.173. [0044]) between the to-be-verified answer (best answer not yet determined [0030]) and each piece of the target authoritative data, (supporting set S(q,a) [0044]) comprises: combining the to-be-verified answer and the each piece of the target authoritative data (matching
high-quality answers with questions as a supporting set [0047]) see equation in paragraph [0047] for the supporting set into input data respectively; (The supporting set of existing q-a pairs is retrieved with the query question as an input and contains
only positive q-a pairs. [0067]) inputting each piece of the input data into a pre-trained semantic similarity recognition model; (Both the features of supporting q-a pairs and those of the candidate q-a pair are input into the link prediction model [0041]) and acquiring an output result (The information gain [0041]) by the semantic similarity recognition model (the link prediction model [0041]) for the each piece of the input data (set of existing q-a pairs is [0067]) as the score of the similarity (candidate q-a pair Q/A1 is determined to have an AR score of0.124, q-a pair Q/A2 is determined to have an AR score of0.720, q-a pair Q/A3 is determined to have an AR score of0.271, and q-a pair Q/Am is determined to have an AR score of0.173. [0044]) between the to-be-verified answer (best answer not yet been determined. [0030]) and the each piece of the target authoritative data (supporting set S(q,a) [0044])
Wang does not fully disclose wherein calculating, in the semantic dimension, 
Dong teaches wherein calculating, in the semantic dimension, (semantic analysis performed in the predetermined dimension [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Dong wherein calculating, in the semantic dimension. By doing so semantic analysis may be performed on the detailed information of the published items to determine items that differ only in the attribute value of the predetermined
dimension, and have the same other attributes. Dong [0055]. 
	Claim 14 corresponds to claim 6 and is rejected accordingly. 

Claims 5 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (United States Patent Publication Number 20100191686) hereinafter Wang, in view of Qi Dong et al., (United States Patent Publication Number 20170186070) 

Regarding claim 5 Wang in view of Dong teaches the method according to claim 3.
Wang as modified further teaches  a score of a similarity (similarity score with a threshold "1" and below the threshold "0" [0044]) between the to-be-verified answer (best answer not yet been determined. [0030]) and each piece of the target authoritative data (supporting set S(q,a) [0044]) comprises: verifying whether the to-be-verified answer (best answer not yet been determined. [0030]) between the to-be-verified answer (best answer not yet determined [0030]) and the each piece of the target authoritative data (supporting set S(q,a) [0044])
Wang does not fully disclose hits a sentence comprised in the each piece of the target authoritative data respectively and calculating, based on a hit result, the score of the similarity in the sentence dimension
	Dong teaches wherein calculating, in the sentence dimension, (semantic analysis 

performed in the predetermined dimension [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  to incorporate the teachings of Dong wherein calculating, in the semantic dimension. By doing so 
dimension, and have the same other attributes. Dong [0055].

	Yanjun teaches hits a sentence comprised in the each piece of the target authoritative data respectively (the number of hits of each search term in the candidate fragment and the hit position and other characteristics fitting. [0142]) and calculating, based on a hit result, the score of the similarity (calculate the content similarity between the question and the candidate segment [0142])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang  in view of Dong to incorporate the teachings of Yanjun whereby hits a sentence comprised in the each piece of the target authoritative data respectively and calculating, based on a hit result, the score of the similarity. By doing so statistic related information about the new question and the candidate answer may be obtained when substituting the candidate answer into the original question for a second search. Yanjun [0175].
Claim 13 corresponds to claim 5 and is rejected accordingly.




Allowable Subject Matter
7. 	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 
Claim 15 corresponds to claim 7 and is objected to accordingly. 

Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application

patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

9.	 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Wang et al., “Ranking Community Answers by Modeling Question-Answer Relationships via Analogical Reasoning” 2009 teaches in page 182 “a translation-based retrieval model using the textual similarity between answers to estimate the relevance of two questions.”
10. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action

period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

11. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone

8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
11/20/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166